         Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DISTRICT OF COLUMBIA

                PLAINTIFF,

        v.
                                                    Case No.: 1:20-cv-01809-EGS
 ELEVATE CREDIT, INC.                               Judge: Emmet G. Sullivan

                DEFENDANT.



 PLAINTIFF DISTRICT OF COLUMBIA’S MOTION TO STAY ALL PROCEEDINGS
   PENDING DECISION ON DISTRICT’S MOTION TO REMAND FOR LACK OF
                    SUBJECT MATTER JURISDICTION
       Plaintiff the District of Columbia (the “District”), by and through its Attorney General,

respectfully moves to stay all proceedings in this improperly removed consumer protection

enforcement case until after the Court issues its decision on the District’s forthcoming Motion to

Remand for Lack of Subject Matter Jurisdiction. Alternatively, in the event that the Court denies

the District’s forthcoming Motion to Remand (or this Motion to Stay), the District requests thirty

(30) days from that denial to file its opposition to Defendant’s Motion to Dismiss. In support of

this motion, Plaintiff submits the attached Memorandum of Points and Authorities. Also attached

is a Proposed Order.

       Dated: July 29, 2020

                                      Respectfully submitted,

                                      KARL A. RACINE
                                      Attorney General for the District of Columbia

                                      KATHLEEN KONOPKA
                                      Deputy Attorney General
                                      Public Advocacy Division

                                                1
Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 2 of 8




                     ____s/____________________________
                     BENJAMIN WISEMAN (#1005442)
                     Director, Office of Consumer Protection


                     _____s/__________________________
                     WENDY J. WEINBERG (# 445460)
                     Senior Assistant Attorney General
                     Office of Consumer Protection
                     Office of the Attorney General
                     441 Fourth Street, N.W., Suite 600 South
                     Washington, D.C. 20001
                     (202) 724-1342
                     Wendy.Weinberg@dc.gov

                     DAVID BRUNFELD (#1672059)
                     Assistant Attorney General




                               2
         Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 3 of 8




                                     LCvR 7(m) Statement

       The District sought consent to this Motion from Defendant Elevate Credit, Inc., and it did

not consent to this Motion.

                                      _____s/__________________________
                                      WENDY J. WEINBERG



                                      Certificate of Service
       I hereby certify that, on July 29, 2020, a true copy of the foregoing Plaintiff’s Motion to

Stay All Proceedings Pending Decision on Plaintiff District of Columbia’s Motion to Remand to

the Superior Court of the District of Columbia for Lack of Subject Matter Jurisdiction was

served by CM/ECF on all parties as indicated below:

A. Scott Bolden (D.C. Bar No. 428758)
Maria B. Earley (D.C. Bar No. 484294)
REED SMITH LLP
1301 K Street, N.W., Suite 1000 – East Tower
Washington, DC 20005
Phone: (202) 414-9200
Facsimile: (202) 414-9299
abolden@reedsmith.com
mearley@reedsmith.com

Counsel for Defendant Elevate Credit, Inc.

                                      _____s/__________________________
                                      WENDY J. WEINBERG




                                                 3
         Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 4 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DISTRICT OF COLUMBIA

                PLAINTIFF,

        v.
                                                     Case No.: 1:20-cv-01809-EGS
 ELEVATE CREDIT, INC.                                Judge: Emmet G. Sullivan

                DEFENDANT.



  MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF
  DISTRICT OF COLUMBIA’S MOTION TO STAY ALL PROCEEDINGS PENDING
   DECISION ON DISTRICT’S MOTION TO REMAND FOR LACK OF SUBJECT
                       MATTER JURISDICTION
       Plaintiff the District of Columbia (“District”), by and through its Attorney General,

submits the following points and authorities in support of its Motion to Stay all proceedings until

after the Court issues its decision on the District’s forthcoming Motion to Remand to the

Superior Court of the District of Columbia for lack of subject matter jurisdiction:

   1. On June 5, 2020, the District filed this consumer protection enforcement action in the

Superior Court of the District of Columbia alleging that Defendant Elevate Credit, Inc.

(“Elevate”) violated the District’s Consumer Protection Procedures Act. (“CPPA”), D.C. Code

§§ 28-3901 et seq., by offering and selling illegal predatory loans to District consumers and

misrepresenting material characteristics about the loans. Although the Complaint relies

exclusively on District law, Elevate improperly removed this matter from the Superior Court to

the United States District Court for the District of Columbia on July 2, 2020. Elevate’s alleged

basis for removal is federal question jurisdiction under 28 U.S.C. § 1331. (See Notice of

Removal, Docket Entry #1.)


                                                 4
          Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 5 of 8




   2. By the statutory deadline of August 3, 2020, the District intends to file a motion to

remand because Elevate’s arguments for removal have no merit. The District’s Complaint does

not include any federal claim or question of federal law, nor is it preempted by federal law;

rather, the District’s consumer protection case turns solely on the application of District law.

This Court lacks subject matter jurisdiction of this case, and the District’s Complaint should be

remanded and heard in Superior Court, as several other courts to consider similar claims have

recently held. See Meade v. Avant of Colorado, LLC, 307 F. Supp. 3d 1134, 1145 (D. Colo.

2018) and Meade v. Marlette Funding LLC, 2018 WL 1417706 (D. Colo. March 21, 2018)

(remanding similarly improperly removed state enforcement cases involving illegal predatory

loans).

   3. Even though removed cases are generally stayed pending a decision on a motion to

remand for lack of subject matter jurisdiction, Elevate has informed the District that it intends to

move forward and file a motion to dismiss the District’s Complaint in this Court. If this Court

grants the District’s forthcoming Motion to Remand because it lacks subject matter jurisdiction,

it cannot even properly reach the merits of any motion to dismiss. See, e.g., Wexler v. United Air

Lines, Inc., 496 F. Supp. 2d 150, 156 (D.D.C. 2007); Brown v. Brown & Williamson Tobacco

Corp., 26 F. Supp. 2d 74, 78 (D.D.C. 1998); see also Audio Visual Mart, Inc. v. Telesensory

Corp., Civ. A. No. 96–2243, 1996 WL 495151, at *1 (E.D. La. Aug. 29, 1996) (“Since the

Court’s subject matter jurisdiction has been questioned, the Court must consider the motion to

remand first.”). Because all proceedings in this case become a nullity if the Court properly

remands, the Court and the parties will have wasted significant efforts briefing Elevate’s motion

to dismiss. Despite this clear point of law, Elevate has rejected the District’s common-sense

suggestion to agree to a stay pending any decision on remand.



                                                 5
          Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 6 of 8




   4. The District’s Motion is consistent with the approach taken by other courts that have

recognized that a stay of proceedings is appropriate given the “potential waste of judicial

resources that would result from allowing [the case to continue] only to have the case

subsequently remand….” Parkside at Mountain Shadows Owners Assoc., Inc. v. Travelers

Casualty and Surety Co. of Am., Civil Action No. 15–cv–00120–KMT, 2015 WL 1598066, at *2

(D. Colo. Apr. 7, 2015); see also In re Bear River Drainage Dist., 267 F.2d 849, 851 (10th Cir.

1959) (stating that the better practice is for the court to address the motion to remand and to send

resolution of the motion to dismiss to state court because remand would “leave the district court

without jurisdiction.”); Pierce v. Atlantic Specialty Ins. Co., Civ. No. 16-829 KG/SCY, 2016 WL

10935024, at *1 (D.N.M. Aug. 17, 2016) (“[T]he Court finds that it is appropriate to stay

briefing on the non-remand motions and any other matter not related to the issue of this Court’s

jurisdiction.”); Naval Stores Suppliers, Inc. v. LGS Consulting, LLC, No. CA 10–332 S, 2010

WL 4608749, at *2 (D.R.I. Oct. 21, 2010) (noting that the court had previously granted

Plaintiff’s Motion to Stay pending resolution of Plaintiff’s Motion to Remand because

“Plaintiff's Motion to Remand questions whether this Court has subject matter jurisdiction and,

therefore, that motion had to be heard first.”).

   5. Should the Court deny either the District’s Motion to Remand or this Motion to Stay, the

District alternatively requests 30 days from the date of any relevant Order to file its opposition to

Elevate’s Motion to Dismiss.

   WHEREFORE the District requests all proceedings be stayed until the Court rules on the

District’s Motion to Remand.




                                                   6
  Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 7 of 8




Dated: July 29, 2020

                       Respectfully submitted,

                       KARL A. RACINE
                       Attorney General for the District of Columbia

                       KATHLEEN KONOPKA
                       Deputy Attorney General
                       Public Advocacy Division

                       ____s/____________________________
                       BENJAMIN WISEMAN (#1005442)
                       Director, Office of Consumer Protection


                       _____s/__________________________
                       WENDY J. WEINBERG (# 445460)
                       Senior Assistant Attorney General
                       Office of Consumer Protection
                       Office of the Attorney General
                       441 Fourth Street, N.W., Suite 600 South
                       Washington, D.C. 20001
                       (202) 724-1342
                       Wendy.Weinberg@dc.gov

                       DAVID BRUNFELD (#1672059)
                       Assistant Attorney General




                                 7
         Case 1:20-cv-01809-EGS Document 12 Filed 07/29/20 Page 8 of 8




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DISTRICT OF COLUMBIA

                PLAINTIFF,

        v.
                                                    Case No.: 1:20-cv-01809-EGS
 ELEVATE CREDIT, INC.                               Judge: Emmet G. Sullivan

                DEFENDANT.



  [PROPOSED] ORDER STAYING ALL PROCEEDINGS PENDING DECISION ON
  PLAINTIFF DISTRICT OF COLUMBIA’S MOTION TO REMAND FOR LACK OF
                    SUBJECT MATTER JURISDICTION
       Upon consideration of Plaintiff District of Columbia’s Motion to Stay All Proceedings

Pending Decision on District of Columbia’s Motion to Remand to the Superior Court of the

District of Columbia for Lack of Subject Matter Jurisdiction, any opposition hereto, for good

cause shown, and the entire record herein, it is this _______ day of ____________, 2020, hereby

       ORDERED that Plaintiff’s motion is GRANTED; and it is further

       ORDERED that all proceedings in this matter are stayed pending the Court’s decision on

the District of Columbia’s Motion to Remand to the Superior Court of the District of Columbia

for Lack of Subject Matter Jurisdiction.

       SO ORDERED.

DATED: ____________, 2020                                          ______________________
                                                                   Judge Emmet G. Sullivan




                                                8
